


Exhibit 10.3


FIRST AMENDMENT TO CONSULTING AGREEMENT




THIS FIRST AMENDMENT TO CONSULTING AGREEMENT (this “First Amendment”), is made
as of October 2, 2012, by and between Demand Media, Inc. (the “Company”), and
Charles Hilliard (the “Consultant”). Capitalized terms used and not otherwise
defined herein shall have the meanings ascribed to such terms in the Consulting
Agreement (as defined below).


RECITALS


A.
The Company and the Executive have entered into a consulting agreement, dated
June 14, 2012 (the “Consulting Agreement”).



B.
The parties hereto wish to amend certain terms of the Consulting Agreement.



AMENDMENT


The parties hereto hereby amend the Consulting Agreement as follows, effective
as of August 23, 2012.


1.
Section 2(b)(i)(B). Subsection (B) of Section 2(b)(i) of the Consulting
Agreement is hereby deleted and replaced in its entirety with the following:



“an annual restricted stock unit grant covering seven thousand five hundred
(7,500) shares of the Company’s common stock (each, an “Annual RSU Grant” and,
together with the Cash Fee, the “Base Compensation”).”


2.
Section 2(b)(ii). Section 2(b)(ii) of the Consulting Agreement is hereby deleted
and replaced in its entirety with the following:



The first Annual RSU Grant shall be granted on or within thirty (30) days after
the Transition Date and each Annual RSU Grant awarded thereafter, if any, shall
be granted on or within thirty (30) days after the Initial Termination Date (as
defined below) or applicable anniversary thereof (as applicable), subject to the
Consultant’s continued provision of Services hereunder through the applicable
grant date. Each Annual RSU Grant shall vest in substantially equal 25%
installments on each three-month anniversary of (A) with respect to the first
Annual RSU Grant, the Transition Date or (B) with respect to each Annual RSU
Grant awarded thereafter, if any, the Initial Termination Date or applicable
anniversary thereof (as applicable), in each case, subject to (x) the
Consultant’s continued provision of Services hereunder through the applicable
vesting date, and (y) accelerated vesting as provided under Section 3(b)(iii)
below. Consistent




--------------------------------------------------------------------------------




with the foregoing, each Annual RSU Grant shall be governed by the terms of the
applicable restricted stock unit agreement and equity incentive plan.


3.
This First Amendment shall be and, as of its effectiveness, is hereby
incorporated in and forms a part of, the Consulting Agreement.



4.
Except as expressly provided herein, all terms and conditions of the Consulting
Agreement shall remain in full force and effect.



IN WITNESS WHEREOF, the parties hereto have executed this First Amendment as of
the date first written above.
DEMAND MEDIA, INC.,
 
 
 
By:
 
Richard Rosenblatt
Chief Executive Officer
 
 
CONSULTANT
 
 
Charles Hilliard


